Citation Nr: 1110198	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-25 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for disability due to peripheral neuropathy of the bilateral lower extremities.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to November 1972.  He also served from November 1972 to November 1974 with the Arkansas Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issue on appeal.  

In July 2007, VA received from the Veteran VA Form 21-22a, Appointment of Individual As Claimant's Representative.  On the form, the Veteran listed a private attorney and Vietnam Veteran's of America (VVA), Chapter 808 as his representative.  In a July 2007 letter to the Veteran, VA asked him to clarify whether he wanted the privately named attorney or VVA to represent him in his claim.  He was asked to reply as soon as possible.  To date, there has been no response from the Veteran in this regard.  Therefore, he remains unrepresented in this matter.  

The Board notes that the Veteran also raised the issue of entitlement to service connection for peripheral neuropathy on a direct basis, to include as being secondary to exposure to herbicide agents.  A decision on that issue was issued in December 2006.  Following receipt of a notice of disagreement, the Veteran was furnished a Statement of the Case in June 2007.  The Veteran did not file, nor is it contended, a timely substantive appeal.  Instead, all of his subsequent correspondence has shown that he has narrowed the scope of his argument to that of entitlement to compensation under 38 U.S.C.A. § 1151.  The Board will proceed accordingly.



(CONTINUED NEXT PAGE)

FINDING OF FACT

The preponderance of the medical evidence fails to establish that the Veteran has any additional disability due to peripheral neuropathy of the bilateral lower extremities as a result of VA's administration of statin medications for hyperlipidemia/hypercholesterolemia.  


CONCLUSION OF LAW

The criteria for entitlement to compensation for additional disability due to peripheral neuropathy of the bilateral lower extremities under the provisions of 
38 U.S.C.A. § 1151 have not been met. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is required to notify the Veteran of any evidence that is necessary to substantiate his claim.  This includes notifying the Veteran of the evidence VA will attempt to obtain and that which the Veteran is responsible for submitting.  Proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; and (3) that the Veteran is expected to provide.  See 38 C.F.R. § 3.159 (2009).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The following notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and the effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

A letter was mailed to the Veteran in June 2007.  VA notified him of the information and evidence needed to substantiate and complete the claim.  This notice discussed the matter generally, and specifically addressed the claimed issue, including notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  That letter specifically advised the Veteran of the evidence needed to establish a claim for compensation under the provisions of 38 U.S.C.A. § 1151. 

VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Identified VA treatment records, private treatment records, and internet findings have been associated with the claims file along with statements from the Veteran.  Significantly, he has not identified, and the record does not otherwise indicate, any other existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  He was offered the opportunity to testify at a hearing which he declined.  

A VA opinion with respect to the issue on appeal was obtained in July 2008.  38 C.F.R. § 3.159(c)(4).  Additionally, an August 2008 addendum was submitted with the July 2008 VA opinion.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion, along with its August 2008 addendum, obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include treatment records and the statements of the appellant, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Compensation under the provisions of 38 U.S.C.A. § 1151

The Veteran maintains that he warrants compensation under the provisions of 38 U.S.C.A. § 1151 for peripheral neuropathy of the bilateral lower extremities.  He claims that he has peripheral neuropathy of the lower extremities because of the statin medication he was provided for his hypercholesterolemia.  He believes he was overmedicated for the condition, and as a result, he developed an additional disability of peripheral neuropathy.  

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.  

To be awarded compensation under 38 U.S.C.A. § 1151, the Veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  
38 U.S.C.A. § 1151.  

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the Veteran's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b).  

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c)(1).  

The proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  
38 C.F.R. § 3.361(d)(1).  

Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32). 38 C.F.R. § 3.361(d)(2).  

The Veteran indicated in an October 2006 claim, that he had peripheral neuropathy due to statins prescribed by VA to lower his cholesterol.  He related that in April 2005, he began to have pain in his lower left leg and the pain eventually began in his lower right leg.  

VA treatment records show that in February 2005, the Veteran was prescribed Simvastatin 40 mg, 1/2 tablet by mouth at bedtime.  In May 2005, he was seen by his VA psychiatrist and social worker and related that he was worried about joint pain being a side effect of his cholesterol medication.  He related that he had discontinued use of Simvastatin approximately two weeks earlier.  His VA psychiatrist stated that he was not sure of all of the implications of the Veteran's discontinuance of his statin medication, but he questioned whether other causes of  his joint pain needed to be investigated.  

In July 2005, the record shows that the Veteran was on diet control since stopping the use of statins.  The attending examiner related that he would check the Veteran's lipid profile but if his cholesterol was not controlled well, the Veteran would resume the medication.  This was discussed with the Veteran and he agreed.  VA medication profile showed that in August 2005, he was prescribed  Simvastatin, 80 mg, 1 time per day.  In May 2006, it was noted that the Veteran had a history of hyperlipidemia and was on Zocor.  He developed muscle ache and elevated CK.  Zocor was discontinued in May 2006.  In September 2006, he was seen complaining that he had neuropathy.  The examiner stated that the Veteran had undergone nerve conduction velocity and electromyelogram (NCV/EMG) studies that indicated that he had peripheral neuropathy of the lower extremities.  He was prescribed Gabapentin for neuropathy.  

Private treatment records for J.K.T. MD, were submitted and associated with the claims folder.  Dr. J.K.T. stated that the Veteran had discontinued Zocor in February 2006.  He brought laboratory findings which showed that his CK had lowered.  Dr. J.K.T. stated that the Veteran had an elevated CK and myalgias that resolved while off of Zocor.  His high CK in May 2006 was likely due to working out.  He did, however, have signs of a possible neuropathy and NCV/EMG would be rescheduled.  The Veteran underwent NCV/EMG in September 2006 that showed evidence of a possible mild polyneuropathy.  There was a question as to whether the Veteran had a proximal nerve root impingement at the L4/5 level.  However, with respect to the cause of the neuropathy, Dr. J.K.T. stated in October 2006 that "the etiology is unknown but likely could be due to statin use."  [Emphasis added].  She added that the Veteran exposure to Agent Orange could also be cause.  The Veteran was seen in October 2006.  Dr. J.K.T. indicated that she suspected the Veteran's symptoms were Zocor induced myopathy and he may have a superimposed neuropathy.  They discussed lifestyle changes and he was advised to stay off of statins if possible.  If his "normal" CK was elevated, it could be related to his race.  This was explained to the Veteran.  

VA outpatient treatment records of April 2007 and July 2007 were associated with the claims folder.  In April 2007, it was noted that the Veteran had leg pain in 2004, it was getting worse.  He was diagnosed with peripheral neuropathy in 2006.  Past surgical knee history revealed a torn meniscus in 1975 on the right and in 2006 on the left.  The examiner and the Veteran discussed diet adjustments.  The Veteran was told to take fibrates because of his adverse reactions in the past with Zocor.  Side effects were explained to the Veteran and he understood them.  The assessment was osteoarthritis of the knees.  Braces for the knees were changed and adjustments were made for his hypercholesterolemia.  In July 2007, the Veteran noted during a session that he had injured his leg and had some nerve damage around his ankle, several weeks prior to the session and he had swelling and difficulty walking.  

The Veteran submitted findings from Merck Manual on line, Mayo Clinic on line, the Physicians' Desk Reference on line, and other online excerpts regarding the use of statins and adverse reactions with use of these medications.  All of the information submitted in connection with the claim was generalized information and none of the online excerpts related specifically to the Veteran's case. 

In July 2008, the Veteran underwent a VA examination in connection with the claim.  The claims folder was reviewed and the examiner was asked to provide an opinion in connection with the claim.  The Veteran's history provided to the examiner was that he began use of Simvastatin in the timeframe of 2000 to 2002.  He stated that six months later, he developed tingling and numbness in his legs.  He discontinued use of Zocor in 2004 or 2005.  He described having aches and pains in his legs in around 2005 or 2006.  He stated that he still had occasional numbness and tingling, complaints of some pain in his feet, especially if he rode in a car for a long way, and cramps in his calves at night.  The Veteran stated that he had an evaluation done by Dr. J.K.T. in the private sector and no other cause was found for his neuropathy.  He was placed on Neurotin, B12, and folic acid.  

At the time of the examination, the Veteran complained of numbness and tingling, pain in the top of his feet with activity, and pain in his calves at night.  He related that he got numbness in his left arm while driving and had to shake it.  He stated that at times, he felt weak.  He had difficulty with fine motor function.  He had no difficulty with bowel and bladder control.  He also stated that he occasionally had trouble with his balance but did not give the exact estimate of how often this occurred.  

Laboratory findings from 2005 and 2007 were noted show CPK from 497 to 530 which was elevated.  Thyroid stimulating hormone, glucose levels, hemoglobin A1c, Vitamin B12 levels were normal.  Rheumatoid factor, ANA and RPR were negative.  Sedimentation rate was 7.  

Physical examination revealed the Veteran well developed and well nourished and in not in acute distress.  On motor testing, he had 5/5 strength proximally and distally in all four extremities.  Fine motor activity of the hands was performed adequately.  Deep tendon reflexes were 1-2+ and equal in the upper extremities and knees.  They were absent in the ankles, and toes were downgoing.  He had decreased vibration in a glove and stocking distribution, decreased pinprick distally in the lower extremities and a left median nerve distribution.  Proprioception was intact.  He had a positive Tinel sign and Phalen sign at the left wrist.  

The impression was that the Veteran had findings suggestive of a mild polyneuropathy and also suggestive of a left carpal tunnel syndrome.  The examiner stated that polyneuropathy due to statin medications which included Simvastatin or Zocor was very controversial and had never been proven.  It would be very difficult to make the association, as in evaluations of polyneuropathies probably 20 percent to 30 percent the exact cause was never found.  Statins were well known for causing myopathy, which would cause aching and pain in the muscles and in extreme form, would cause actual muscle weakness. The examiner stated that he would suspect that problems from the aching and pain caused by statin medicines to improve once the medicine was stopped.  Certainly, according to the examiner, with his elevated CPKs on the blood tests in the past, it was possible that this may have occurred.  According to the timeframe, these elevated CPKs seemed to be after the time he had stopped Simvastatin.  He stated that he was unable to answer whether there was any negligence or bad medical judgment.  With elevated low density lipoprotein, statin medicines were considered the medication of choice.  He also stated that he did not know whether his medical doctor discussed this potential or whether they appropriately followed up on this.  In conclusion, the connection of polyneuropathy with statin medication was very controversial, and it was not sure if this was really a cause.  Myopathy was definitely a cause and was the mildest form, causing some aching in the muscles.  Myopathy typically improved when the medication was stopped.  In its more severe form, it could cause proximal muscle weakness, but there was no proximal weakness in the Veteran's present examination.  

The Veteran underwent an EMG with VA in August 2008.  The findings showed a mild, diffuse, length-dependent, mixed axonopathic and demyelinativey, sensory motor peripheral neuropathy of the lower extremities.  This was nonspecific regarding etiology; superimposed mild to moderate focal neuropathy of the left median nerve at the wrist, consistent with carpal tunnel entrapment.  There was no definite EMG evidence of myopathy.  

An August 2008 addendum to the July 2008 VA examination was submitted.  An EMG nerve conduction was done and did show a polyneuropathy.  The examiner indicated that he did not state that the use of statin medications was controversial.  This was noted to be the treatment choice for hypercholesterolemia.  The relationship of statin medications such as Simvastatin to peripheral neuropathies, was "very controversial and had not been proven."  The Veteran continued to have elevated CPK levels which he had before.  The examiner suspected that he had an underlying elevated CPK which run in some individuals and these patients have cramps and pain intermittently.  The examiner stated that he did not believe this to be related to the Veteran's Simvastatin use as elevated CPK and myopathies caused by Simvastatin improve once the medication had been stopped.  The Veteran had been off this medication for a couple of years and his CPK levels were still elevated.  The examiner also stated that he did not think there was any negligence on the part of medical care at the VA Medical Center.  In fact, he stated that he again stated that this was the treatment of choice for hypercholesterolemia.  The Veteran had evidence of an elevated CPK at the time of the examination which was unrelated to his prior Simivastatin use.  He also had evidence of polyneuropathy which the examiner believed was unlikely due to the Veteran's statin medication use.  

As noted above, a critical inquiry under 38 U.S.C.A. § 1151 is whether additional disability resulted from VA medical treatment.  The Veteran asserts that VA was negligent in its administration of statin medication.  He alleges that the use of a high dosage of statin caused him to have peripheral neuropathy in his lower extremities.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against a finding that the Veteran incurred additional disability (peripheral neuropathy of the lower extremities) as a result of treatment he received through VA.  As discussed in detail above, the record shows varying opinions as to the cause of the Veteran's neuropathy of the lower extremities.  The most favorable opinion to the Veteran consists of Dr. J.K.T's October 2006 statement.  Again, she stated that the etiology of the Veteran's peripheral neuropathy was unknown but that it "likely could be due to statin use."  

The opinion/statement is flawed, however.  First, the Board finds that the physician's use of "could" is far too speculative to provide a probative opinion.  There is a long line of cases where the Court has rejected medical opinions as being too speculative.  In Stegman v. Derwinski, 3 Vet. App. 228 (1992), the Court held that evidence favorable to the veteran's claim that did little more than suggest a possibility that his illnesses might have been caused by service radiation exposure was insufficient to establish service connection.  Similarly, in Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court found that medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship.  A diagnosis stating that the veteran appellant was "possibly" suffering from schizophrenia was also deemed to be too speculative.  Morris v. West, 13 Vet. App. 94, 97 (1999). 

Next, the speculative nature of the opinion is further undermined by Dr. J.K.T.'s inconsistencies.  A review of the record shows that she has also attributed the Veteran's peripheral neuropathy to his exposure to Agent Orange, nerve root impingement, and, to a lesser extent, race.  This indecisiveness degrades her opinion.

Finally, Dr. J.K.T. provided no rationale for her indecisive and speculative opinion.   The Court has clearly held that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no such rationale in Dr. J.K.T.'s statement.  

As for the online excerpts regarding statin use and the possibility of polyneuropathy and myopathy as a result of their use, the Board affords these documents limited probative value.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sack v. West, 11 Vet. App. 314 (1998).  None of the online studies of statin use and neuropathies addressed the Veteran's specific case.  The articles submitted by the Veteran, although laying out possible causes for the disorder, do not speak specifically to the Veteran's peripheral neuropathy and statin use.  Indeed, the Board attention is drawn to the fact that the sources themselves are in conflict as whether peripheral neuropathy is linked to statin use.  The excerpt from the Mayo Clinic does not list peripheral neuropathy or any neurological disorder to statin use but the excerpt from the Merck Manual states that statins could result in axonal sensory polyneuropathies.

Moreover, of import in this case, is that on all occasions when a NCV/EMG was performed, the etiology of any peripheral neuropathy was not noted or was said to be of unknown etiology.  Additionally, NCV/EMG studies showed no evidence of myopathy, which has been associated with statin use.    

Of most import however, is the August 2008 VA addendum, which indicates, in pertinent part, that the use of statin medications and its relationship to peripheral neuropathies is controversial in that the relationship has not been proven.  The examiner related that the Veteran continues to have high CPK levels, even since discontinuing statins.  He also related that these high CPK levels are elevated in some people, and these individuals have cramps and pain intermittently.  Elevated CPK levels and myopathies caused by statin use improve once the medication is stopped.  In this case, the Veteran's statin use has been discontinued for at least two years, and he still shows signs of CPK elevated levels.  Moreover, there has never been any NCV/EMG study which showed that he had evidence of myopathy.  
This negative opinion of the VA physician outweighs the lay opinion of the Veteran and the speculative opinion of his private physician.  

The Veteran continues to contend and submit excerpts and provide statements attempting to relate his statin use to his peripheral neuropathy, he is competent to report symptoms because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He can state when he began to notice joint pain, muscle aches, and peripheral neuropathy, to include his perception that the onset of his peripheral neuropathy was contemporaneous to the increase in his prescription for statins.  However, as a layperson, he is not competent to offer opinions on a medical diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  Further, and of even greater probative value, the Veteran's opinion that there is an etiological relationship between his peripheral neuropathy and his use of statin medications is outweighed by the professional medical opinions that have stated the contrary.  

Based on these medical findings, and nothing except for the private physician's opinion as to possible etiology of the Veteran's symptoms with no rationale for these findings, and the Veteran's contentions (and Internet findings that do not specifically speak to the Veteran's condition), the Board finds that there is insufficient medical evidence of currently identifiable additional disability related to the Veteran's VA treatment.  The question of whether the proximate cause of the disability was due to VA carelessness, negligence, lack of proper skill, error in judgment, or foreseeability is therefore moot.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for disability due to peripheral neuropathy of the bilateral lower extremities is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


